The defendants' counsel specify ninety-six reasons of appeal from the judgment of the court, of which fifty-four relate to errors of law apparent in the finding, and forty-two are concerned with errors relating to the correction of the finding. Corrections in accordance with the errors assigned would result in a finding almost diametrically opposed upon certain issues, and render the holdings of the court utterly at variance with those called for by the finding if corrected. The requested additions to the finding not made by the trial judge are either based on conflicting *Page 365 
evidence or are conclusions from other and subordinate facts already appearing one way or the other in the finding, and the requested excisions do not embrace paragraphs found without any evidence. The claim to add facts to the finding because they "are supported by evidence and are material to the presentation" of questions of law on appeal, is of course in characteristic disregard of the statutes and rules relating to the matter in hand, as emphasized by recent and iterated statements by this court which need not be cited. Only corrections alleged to arise from uncontradicted and undisputed facts can be considered. However, upon the facts found by the trial court as they stand in the record, a full consideration of all of the points made by appellants may be had.
The numerous claims of error made in the appeal record are summed up by defendants' counsel in his brief in four different broad claims of law, within which he very properly says the errors assigned may be included. These are as follows: (1) "The Sanborn farm was a general asset of the testator's estate not connected with his quarry business, and as such is not subject to business debts, contracted by the executors in running the business. (2) Creditors whose claims accrued before the testator's death and whose claims were proved and allowed against his estate have no standing to enforce such claims, amounting to about $1,500, against the Sanborn farm." (3) The defendants have gained title to the Sanborn farm by adverse possession. (4) The defendants are entitled to a judgment as prayed for in the cross-complaint and judgment in their favor on the complaint.
Taking up the first point just above quoted, we observe that upon this point the defendants' brief is occupied largely with a general discussion concerning *Page 366 
the amount and character of the assets of the estate of a deceased person which may be used in carrying on a business in which deceased was engaged while in life, where his will provides for the continuance of such business by his executors, or the testator by his articles of partnership with other persons, or by some special contract, has so provided. Defendants contend in the discussions and citations of their brief that they have established the general rule, that unless a will or an ante-mortem contract, expressly or by reasonable implication, clearly indicates that a testator intended that assets not connected with the business in any given case during his lifetime should be subject to business claims arising after his death, such assets are not legally applicable to the payment of such business claims. Our own cases seem to sustain this view. The first and leading case is Pitkin v. Pitkin, 7 Conn. 307, in which partnership creditors of a business carried on by executors claimed the right to stand as general creditors of the deceased's estate. The court in its opinion says, at page 313: "In respect of the creditors of the partnership, they are divisible into two classes; those who were such before the testator's death, and those who became such afterwards. With respect to the first class of creditors, they have the power and means of calling forth after the testator's death, the whole of his property, in discharge of their demands; and this is all the security they can wish. And in regard to those comprising the second class, who become creditors subsequent to the testator's death, in the first place, they may determine whether they will be creditors. In the next place, they have the whole fund embarked in trade to look to. Super-added to this, they have the personal responsibility of the individual [the executor] with whom they deal, the only security in ordinary transactions of debtor *Page 367 
and creditor. It is, therefore, manifestly less inconvenient, to say, that those who deal with the executor, must take notice, that the testator's responsibility is limited by the authority given to the executor, than to assert, as the executor is authorized to carry on the trade, that all the other objects of the will must, at any distance of time, stand still, or that eventually they may be subjected to the claims of the partnership creditors. On these principles, it was concluded by Lord Eldon, that it would be unjust to consider the creditors of the company as having a lien on the testator's general assets; and as a precedent extremely inconvenient to the interests of mankind."
The same doctrine is recognized in Alsop v. Mather,8 Conn. 584. In Blodgett v. American National Bank,49 Conn. 9, the whole of testator's estate was subjected to payment of partnership debts of a concern in which decedent was a partner while in life, but solely on the ground of his liability under the articles of copartnership; the doctrine of Pitkin v. Pitkin, supra, is affirmed, but the case is distinguished by reason of decedent's liability before death, and his express extension of that liability after death in connection with his estate. Sustaining their contention defendants cite the following cases: Smith v. Ayer, 101 U.S. 320;Burwell v. Mandeville's Exr., 43 U.S. (2 How.) 560;M'Neille v. Acton, 4 DeG., M.  G. 744; In re Johnson, L. R. 15 Ch. Div. 548; Ex parte Garland, 10 Vesey Jr. 110; Laible v. Ferry, 32 N.J. Eq. 791, and Delaware, L.  W. R. Co. v. Gilbert, 44 Hun (N.Y.Sup.Ct.) 201, affirmed in 112 N.Y. 673,20 N.E. 416, wherein this excellent statement of the rule occurs, at page 204: "The trade creditor who may deal with the executor, relative to the special business which he is authorized to continue, has as his security the personal liability of the executor and a lien upon *Page 368 
that part of the estate of the testator which he has directed to remain in the business. He has no other remedy for the enforcement of his debt." See alsoFridenburg v. Wilson, 20 Fla. 359, and Frey v. Eisenhardt,116 Mich. 160, 74 N.W. 501. Our examination of the subject shows other cases which might be added in support of the rule under discussion. This rule is undoubtedly the general law. We do not deem it necessary to go into an extended discussion of its application to the facts appearing upon the record in this regard, since the testator has made it so clear by the provisions of the will itself. After directing payment of his debts, he first makes provisions for his wife, and then gives the Sanborn farm to his daughter Isabel "to be hers in fee simple." He then gives in trust to his executors "all of his estate" (clearly meaning all of the residue) with power of sale except as to the quarry, and directs them to incorporate the quarry business and to convey to it any or all of his real and personal estate, including the quarry property, and to invest any of his personal estate therein. The executors are directed to pay any charges or obligations under which the testator lay at his death, and were given power to set aside estate to form a fund for the payment of such obligations. After the payment of these obligations, the first charge upon the income of the trust was an annuity of $1,200 to his wife for life, and after that an annuity of $400 to his daughter Isabel for her life. After the death of these persons the income, and eventually the principal, of all of this residuary trust fund goes to the sons of the testator and their representatives. The trust is to continue until the death of the last survivor of his sons. So careful is the testator to integrate this residuary trust fund, that in the codicil executed the day before his death he directs that none of the estate shall *Page 369 
be sold for three years after his decease (except building lots), and then emphasizes and repeats the general provisions of his will by directing that the proceeds of all sales of property shall be added to the capital fund for business transactions. He thus carefully defines and limits the property to be used in continuation of his business, as by the earlier provision for his daughter he definitely sets apart her share in giving her the Sanborn farm. Isabel Sanborn had no share in the business trust beyond the annuity of $400; the sons were provided for in the bequest of the remainder. Until it was deemed expedient to form a corporation, the trustees might use any or all of the trust estate in carrying on the quarry business. The very definite separation of this business trust fund in the will from the specific devise of realty to Isabel Sanborn, together with the general law upon the subject, make it abundantly clear that the Sanborn farm is not subject to business claims, unless other matters occurring since the death of the testator have had that effect.
This the plaintiff attempts to show by claiming an estoppel by conduct on the part of Isabel Sanborn, therein following a conclusion reached by the trial court as set forth in the memorandum of decision. This alleged estoppel arose, it is claimed, from the fact that she knew of the continuance of the business by the executors, and that she expected by this operation to realize from the profits of the business the $400 annuity provided for her in the will. Plaintiff cites to this contention, Levi's Estate, 224 Pa. 233,73 A. 334. The case is not in point, since there does not appear that there was in that case any separate fund other than the general corpus of the estate in any way to be applied in carrying on the business; that the whole estate was so used; that the widow *Page 370 
actively participated in its operation, to the extent of furnishing funds therefor on her private credit, and that she received her living therefrom. This case furnishes no analogy to the instant case. Plaintiff also relies upon the expression in the memorandum of decision of the trial judge that "the executors may well have carried on the business as they did believing with reason that it was necessary for the best interests of the estate and to preserve it from loss." To make this conclusion of any value, it must appear that something said or done by Isabel Sanborn induced the executors to proceed with the conduct of the business, which otherwise they would not have done. Then again, this contention assumes that by the general law and notwithstanding the express separation of devises and legacies in the will of the testator, the Sanborn farm might in some way be subjected to a lien in favor of claims of business creditors. If the business had been successful, the most that Isabel Sanborn would have derived therefrom was the payment to her of the annuity provided in the will; she had no share in any profits of the enterprise beyond that. It certainly cannot be held that creditors relying upon the continued conduct of the business by the executors gained any equity against the individual property of Isabel Sanborn, because she did not step in and call a halt and force an accounting and liquidation of the estate. The fact that she, like them, waited, with hope deferred, for the dawning of a better day ensuing from the eventual turn of the corner, and profit from the business, certainly has no force to estop her from denying that her realty, not in any way involved in or subjected to the risks of the business, should thus become a security for their claims. The facts found, that Isabel Sanborn never paid rent for the property, and occupied it with the permission *Page 371 
of the executors, are irrelevant. She had no obligation to pay rent, and needed no permission for her occupation. That her land was listed for taxation with the other land of the estate by the executors, and the taxes thereon paid by them, of itself or in connection with the other facts incident to her occupancy, does not derogate from her ownership of a full fee simple. If the executors paid out money on her behalf, it can be recovered from her estate, if a full development of the facts in that regard justifies a recovery. This farm is not subject to appropriation and sale by the administrator to pay claims arising out of the conduct of the quarry business by the executors, and hence on that ground he has no legal claim for an injunction to restrain cutting of trees.
The second point of defendants, as above stated, is that ante-mortem creditors have no standing to enforce their claims against the Sanborn farm: first, because the farm was specifically devised; and second, because these creditors have been guilty of laches in not pressing for an earlier settlement of their respective claims.
The effect of the specific devise of the Sanborn farm was to vest in testator's daughter an absolute fee simple. If needed for the purposes of paying ante-mortem debts of deceased and expenses of administration, it could have been sold by order of the Court of Probate for that purpose after a proper hearing on the petition to sell and due and legal notice thereof, after all the rest of the estate had been appropriated for that purpose and found insufficient. This court said in Duffield v. Pike, 71 Conn. 521, 529, 42 A. 641: "Under our common law as modified by General Statutes, § 540 [now § 4944], the funds from which debts and charges are to be paid, if the will contains no direction to the contrary, are: first, the personal *Page 372 
estate not specifically bequeathed; second, the real estate `not specifically described and devised'; third, specific legacies; and fourth, specific devises. Brainerd
v. Cowdrey, 16 Conn. 1, 498." See also Jackson v.Bevins, 74 Conn. 96, 49 A. 899, and Jacobs v. Button,79 Conn. 360, 65 A. 150. In Griswold v. Bigelow,6 Conn. 258, the court held that the lien of a creditor for a claim against a deceased debtor's estate existed until satisfied, if necessary by the appropriation of all of the estate, even after settlement and distribution and a sale by distributees to an innocent purchaser for value, and was not to be defeated except by the neglect or laches of the creditor, evidenced by gross neglect or unreasonable delay. The case of Ricard v.Williams, 20 U.S. (7 Wheat.) 59, 116, a case originating in Connecticut and concerned with Connecticut law, decided by the Supreme Court of the United States holding to the same effect, is cited, commented on and approved in Griswold v. Bigelow, supra. Both Chief Justice Hosmer and Justice Story, in the two cases last cited, observed that a perpetual lien on the lands of deceased debtors ought not to be sanctioned since it would be a public inconvenience. This burden was practically obviated in almost all cases by the statutory provision existing since 1821, that no will should be proved except within ten years from the death of the testator, and no intestate administration granted after seven years from the death of any person. By the Public Acts of 1885, Chapter 110 (General Statutes, § 4978), this provision was modified so that administration — testate or intestate — might be granted after the expiration of ten years from the death of decedent after a petition, notice and hearing, by the Court of Probate.
This latter provision caused great uncertainty in land titles, and a remedy was provided by the Public *Page 373 
Acts of 1907, Chapter 28 (now General Statutes, § 5017), which provides that no Court of Probate shall order the sale of real estate of a deceased person, where the same has been, in good faith and for value, sold or mortgaged by the heirs or devisees of the deceased, except during the period of ten years from the death of the decedent. Where, however, no such sale or mortgage has been made, the lien of a creditor still exists, and the Court of Probate has power to order a sale for proper cause shown. The executor or administrator has no control of realty specifically devised, pending administration, as that is specifically excepted by General Statutes, § 5027, providing for custody of real estate generally by personal representatives during settlement. The title to the Sanborn farm vested in the devisee. "The devise being a specific one and of the character it was, there went with it the right to the immediate possession of the property. General Statutes, § 362 [now § 5027];Merwin v. Morris, 71 Conn. 555, 573, 42 A. 855. The vesting of the plaintiff's title, together with the right of possession, was not in suspension during the settlement of the estate of the testator, nor delayed by the fact that the property might be wanted for the payment of debts, as it was not in fact." Foote v. Brown,81 Conn. 218, 224, 225, 70 A. 699; Beckwith v.Cowles, 85 Conn. 567, 570, 83 A. 1113. While in possession under the devise, Isabel Sanborn, and her heirs-at-law after her, had a right to sell the property, and could give good title so far as the estate of John Beattie was concerned, subject only to the lien of creditors for his debts, and after ten years from his death could give title free from this lien. Meanwhile, she and her representatives were absolute owners, could exercise all the prerogatives of ownership, and were free from impeachment of waste. *Page 374 
This statement of the law is in effect conceded by plaintiff's counsel in brief and argument, but he contends in answer to the defendants' claim of laches on the part of the executors of the will and of the succeeding administrator, that even if there has been laches on the part of the latter, the defendants have been equally at fault in not forcing a settlement of the estate and perfecting the title to the Sanborn farm by a certificate of devise, and a distribution. Neither of these would have added to the validity of the title. A certificate of devise is not a muniment of title; it is merely a pointer to guide an examiner of the land records to an estate in probate through which title is derived, and the inclusion of this farm in a distribution would not strengthen the title thereto. As a convenience, lands specifically devised are often included in a distribution of all of the realty of an estate, but it is not an operative act of the Court of Probate; the title to the land flows from the will containing the devise. The court finds that Isabel Sanborn knew of the operation of the business and hoped that matters would so shape themselves that her property would come to her free of creditors' liens. The court finds that the executors inherited much litigation, were hampered by the provision in the will that land should not be sold until after three years from testator's death, and that there was no unreasonable delay in settlement in view of these provisions; also that, in the hope of ultimately preserving the estate from loss, the executors continued the quarry business in good faith, although in fact substantial losses occurred to the corpus of the estate. They very clearly did not carry out the directions of the will, to establish a trust from the assets remaining in the residuary estate, nor did they incorporate the business as directed. They obtained no order to carry *Page 375 
on the business from the Court of Probate, as incidental to the proper closing up of the estate. It was certainly their duty to segregate the business fund from the general assets of the estate, and from the latter to liquidate the ante-mortem claims against it. During twenty years the executors conducted a losing business, hoping for a change which never came, and dragged alongside of this business the general operation of settling the estate. This continued for twenty years, a fact which, though taken in consideration with certain other facts found by the court, can hardly support a finding as an ultimate conclusion of provident administration. The administrator c.t.a. appointed to liquidate the estate has been occupied for five years more, a length of time which does not, to say the least, indicate unusual acceleration. This is not an orderly and expeditious administration of an estate. Wheeler's Appeal, 70 Conn. 511, 515,40 A. 452. This is so especially in view of the finding of the court that at the death of the testator and for several years thereafter, real and personal property not specifically bequeathed or devised formed part of his estate to an amount exceeding the ante-mortem claims against the estate and expenses of administration, excluding expenses of the quarry business.
Counsel for plaintiff not only allege laches on the part of defendants, but also on the part of unpaid creditors, as to whom it may be observed the executors and the administrator owed duties, as well as to the beneficiaries. The trial court instances the effect of the maxim in pari delicto, and suggests that the creditors showed as much or more lack of diligence as did the executors and administrator; if so, it would seem that the full application of the maxim, adding thereto its latter part, "potior est conditio defendentis," might come into play and result in refusing aid to plaintiff *Page 376 
by the issuance of an injunction. We are not in a position to pass upon this contention of defendants with finality, owing to the lack of proper parties, creditors, whose laches certainly ought not to be and cannot be determined in an action where they are not parties, and where the very persons, i.e., executors and an administrator, who are supposed to represent their interest, are actively pursuing the claim of laches against them. We can only say that, as far as the relief by injunction is concerned, the claim of the defendants upon the question of laches has sufficient validity and merit, so as to prevail against the issuance of the injunction prayed for, restraining them from the exercise of an ordinary prerogative of absolute ownership.
The third contention of defendants is that they (excepting the administrator) have title to the Sanborn farm, and that Isabel Sanborn had title thereto by adverse possession. In that case the initial adverse possession must have begun prior to the death of the testator, since there is no question but that the will gives her absolute title. The claim of defendants is that she went into possession by an oral gift from her father, void by reason of not complying with the statute of frauds by being in writing, and that by the character of her subsequent possession she acquired title against him and his heirs. The facts found by the trial court in this regard are briefly these: Isabel Sanborn, by her father's direction and permission, began to occupy the premises in 1888. John Beattie before his death said to his daughter, "Belle, that's your place and you shall have it;" John Beattie once said to his son John "that these premises were Isabel's without let or hindrance, and her possession of them should not be interfered with;" that before the testator died, and a short time before Isabel occupied the *Page 377 
premises, her father told her to go and live on the land; that she did so, occupied them at the time of his death, and continued so to occupy them until her death in 1916; that during all of this period she occupied the farm in complete possession, and made use of it as she chose, as a farm and as a homestead. Further details will be found in the statement of facts. There is nothing in the record to establish an adverse possession by her as against her father. He evidently followed the not unusual practice of a large owner of land of setting apart a portion of his property for the exclusive use of one of his family, and incidentally telling other members of the family not to molest that possession. She went ahead and used the property in the way it would ordinarily be used, and there is nothing in her use to initiate a holding adverse to her father during his lifetime. All that he said and did, and all that she did, would indicate only a license and permission to occupy during his pleasure. When this is coupled with the devise in his will of this very property, from which the inference is very strong that he still claimed to own the property, nothing can be found in the record justifying a finding of the court of title by adverse possession. So far as her occupancy of the premises after his death is concerned, she (and her heirs afterward) did just what any absolute owner of real property would do, lived on the place, made necessary repairs, enjoyed its use, and took the income from farming operations. These acts did not evidence any claim adverse to that of creditors, nor that Isabel Sanborn and her heirs were claiming except under the will, nor could anything that she or they might do in and about the land have that effect. She was the owner in fee, she could do as she chose with the property. She knew that as a possible eventuality her property might be taken to *Page 378 
pay debts, and was evidently greatly concerned by this fact, but all that she could do was to act like any owner, and hold on until some effort was made by proper proceedings to appropriate the farm. The trial court correctly held that Isabel Sanborn took title under the will and not by adverse possession.
Flowing from the pleadings and facts in the case, are other claims made by the parties. In the complaint, after asking for an injunction, the plaintiff makes the further claim for relief for "judgment quieting title," etc. This claim is not so worded as to the methods and extent of the relief asked, as to form a basis for relief. The defendants, however, make the claims above set forth in full in the statement of facts. We do not feel that there is such a representation of parties as would justify us in passing upon the claims of the cross-complaint, either by way of quieting title or by rendering a declaratory judgment. It is urged that the parties to the present action, either in person or as represented by the administrator of the two estates, include all necessary for granting the relief asked. The representation of the administrator is two-fold. As has been frequently and properly held, he is a fiduciary of the creditors, but it is equally true that he represents the interests of the beneficiaries.
In the present case, the same person is administrator of the estate of John Beattie and of that of Isabel Sanborn. In the former capacity it is his duty to recover all possible assets of the estate and to apply the same to the payment of creditors and the expenses of settlement, that is, to enlarge the assets of the estate as far as he legally may. On the other hand, it is equally his duty to see that the estate of Isabel Sanborn suffers no unlawful diminution or depletion. In this situation his duties toward each estate are at least in formal antagonism, and may become actually *Page 379 
so. This is not to say that his position is in any way illegal or unethical, but it illustrates the difficulty of holding that he can so represent the creditors and ultimate beneficiaries in both estates in such a degree as to dispense with the presence in the action personally of creditors and certain beneficiaries not now made parties. It is extremely doubtful whether we could render a binding decision upon any of the claims for relief made in the cross-complaint, certainly not as to some of them which would be effective and conclusive.Braman v. Babcock, 98 Conn. 549, 559, 120 A. 150. In Joy Co., Inc. v. New Amsterdam Casualty Co.,98 Conn. 794, 120 A. 684, there was a full representation of the necessary parties, as respects the relief therein granted. We have therefore considered only the issues raised by the complaint and answer so far as a decision of the same is necessarily involved in the prayer for an injunction. Most of the questions involved in the claims of defendants will arise in the final settlement of the Beattie estate in the Court of Probate, especially the pecuniary result of the same, and the determination of certain priorities, which have not been brought into discussion in the present case. The estate is hopelessly insolvent. If it has not been so represented to the Court of Probate, that should be done and a speedy settlement secured. The simple, flexible and comprehensive procedure in that court, especially as regards notice, provides an expeditious and adequate means of a final ascertainment and solution of the claims of all legally concerned, with the rights of appeal to the Superior Court if deemed necessary. No adjudication which we can make upon the pleadings and facts found in the instant case can cover and settle in advance all the questions likely to arise in the final settlement of the estate. Our holdings as to the appropriation of the Sanborn farm for debts incurred *Page 380 
in the quarry business, and the nature of Isabel Sanborn's estate in the farm, will furnish some guidance in the matter. The trial court did not err in refusing relief upon the cross-complaint.
   There is error, the judgment is reversed, and the Superior Court is directed to render judgment for the defendants upon the complaint and for the plaintiff upon the cross-complaint.
In this opinion the other judges concurred.